DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “central part” of claims 5 and 9 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (US 8,201,873 B2).
Regarding claim 1, Nishimura et al. disclose a vehicle-body frame member (Fig. 1, 25 and 26) forming an opening portion (Fig. 1, 13) for entrance at a vehicle side part (Fig. 1, side portion of vehicle); and a side door (Fig. 1, 14) provided so as to open and close the opening portion, wherein said vehicle-body frame member comprises a side sill (Fig. 1, 9 & 10), said side door (Fig. 8, 14) comprises a door panel portion (Fig. 8, 43 – inner panel and Fig. 9, 44 – outer panel ) and a reinforcement portion (Fig. 8, 43d, 43c, 43b) provided at a peripheral part (Fig. 8, 42) of the door panel portion such that the reinforcement portion overlaps with said vehicle-body  frame member in a vehicle side view, the peripheral part of said door panel portion comprises a lower-side overlapping portion (Fig. 8, 46) which overlaps with said side sill in the vehicle side .  
As to claim 2, Nishimura et al. disclose wherein said vehicle-body frame member comprises a floor cross member (Fig. 1, 6) provided at a position which overlaps with said side sill in the vehicle side view and extending in a vehicle width direction, and said reinforcement portion is configured to overlap with said floor cross member in the vehicle side view (Fig. 1 illustrates 6 overlapping with side sill 10 and portion 43b will overlap with cross member 6 in the sense that it extends over and covers floor cross member 6).
Regarding claim 3, Nishimura et al. disclose wherein said vehicle-body frame member comprises a hinge pillar (Fig. 1, 1) and an instrument-panel member (Fig. 1, 3, 8 and 18) provided at a position which overlaps with said hinge pillar in the vehicle side view and extending in the vehicle width direction, the peripheral part of (42) said door panel portion comprises a front-side overlapping portion (Fig. 8, 45) which overlaps with said hinge pillar (1) and said instrument-panel member (3, 8 and 18) in the vehicle side view, and said reinforcement portion (43b-d) is provided at three side-portions of the peripheral part of the door panel portion which are continuous and include said lower-side overlapping portion (46) and said front-side overlapping portion (Fig. 8 illustrates the three side portions 43d, 43c and 43b of the peripheral part of the door panel).  
As to claim 4, Nishimura et al. disclose wherein said vehicle-body frame member comprises a center pillar (Fig. 1, 11/12), the peripheral part of said door panel portion comprises a center overlapping portion (Fig. 8, 43f) which overlaps with said center pillar in the vehicle side view (Fig. 1 illustrates an overlapping portion  of the door panel that overlaps the 
Regarding claim 5, Nishimura et al. disclose wherein said center overlapping portion (43f) overlaps with a central part (Fig. 1 and Fig. 8) in a vertical direction, of said center pillar, and said reinforcement portion provided at said center overlapping portion extends so as to include a position of the center overlapping portion which overlaps with said central part, in the vertical direction, of the center pillar (col. 9 ln. 37-39 disclose “the input range of the impact load at the centerpillar 11 can be expanded vertically, so that the impact load can be received with a proper dispersion”, i.e. the reinforcement portion is provided and there is an overlap in the vertical direction).
As to claim 6, Nishimura et al. disclose wherein said side door further comprises an impact bar (Fig. 8, 16) attached to said door panel portion and extending in a vehicle longitudinal direction, and said reinforcement portion is configured to include an attachment portion (Fig. 8, 43f) of said impact bar to the door panel portion (col. 8 ln. 5-10 describes “an impact-bar attachment portion 43 f is formed at the rear lower portion of the door inner panel 43, and the impact bar 16 is obliquely provided so as to extend from the upper hinge attachment portion 45 toward the impact-bar attachment portion 43 f“).  
Regarding claim 7, Nishimura et al. disclose wherein said vehicle-body frame member comprises a hinge pillar (Fig. 1, 1) and an instrument-panel member (Fig. 1, 3, 8 and 18) provided at a position which overlaps with said hinge pillar in the vehicle side view and extending in the vehicle width direction, the peripheral part of (42) said door panel portion comprises a front-side overlapping portion (Fig. 8, 45) which overlaps with said hinge pillar (1) and said instrument-panel member (3, 8 and 18) in the vehicle side view, and said 
As to claim 8, Nishimura et al. disclose wherein said vehicle-body frame member comprises a center pillar (Fig. 1, 11/12), the peripheral part of said door panel portion comprises a center overlapping portion (Fig. 8, 43f) which overlaps with said center pillar in the vehicle side view (Fig. 1 illustrates an overlapping portion of the door panel that overlaps the center pillar 11/12), and - 28 -Attorney Docket No. 742425-545 said reinforcement portion is provided at three side-portions of the peripheral part of the door panel portion which are continuous and include said lower-side overlapping portion and said center overlapping portion (Fig. 8 illustrates the three side portions 43d, 43c and 43b of the peripheral part of the door panel).  
Regarding claim 9, Nishimura et al. disclose wherein said center overlapping portion (43f) overlaps with a central part (Fig. 1 and Fig. 8) in a vertical direction, of said center pillar, and said reinforcement portion provided at said center overlapping portion extends so as to include a position of the center overlapping portion which overlaps with said central part, in the vertical direction, of the center pillar (col. 9 ln. 37-39 disclose “the input range of the impact load at the centerpillar 11 can be expanded vertically, so that the impact load can be received with a proper dispersion”, i.e. the reinforcement portion is provided and there is an overlap in the vertical direction).
As to claim 10, Nishimura et al. disclose wherein said side door further comprises an impact bar (Fig. 8, 16) attached to said door panel portion and extending in a vehicle longitudinal direction, and said reinforcement portion is configured to include an attachment portion (Fig. 8, 43f) of said impact bar to the door panel portion (col. 8 ln. 5-10 describes “an impact-bar attachment portion 43 f is formed at the rear lower portion of the door inner panel 43, and the impact bar 16 is obliquely provided so as to extend from the upper hinge attachment portion 45 toward the impact-bar attachment portion 43 f“).  

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugie et al. (US 2017/0313166 A1).
Regarding claim 1, Sugie et al. disclose a vehicle-body frame member (Fig. 1, 11 and para. [0068] discloses “the frame of the vehicle body 11”) forming an opening portion (Fig. 1 illustrates a vehicle door 12 which covers the opening portion and Fig. 6 illustrates the opening of door 12 to reveal the opening portion.  Also, para. [0033] discloses “the front side door 12 is swingable between a closed position and an open position. When opening the front side door 12 from the closed position shown in FIG. 6, the front side door 12 is swung outward in the vehicle width direction“, i.e. when door 12 swings open, the claimed opening portion is revealed) for entrance at a vehicle side part (Fig. 1 and Fig. 4, S10); and a side door (Fig. 1 and Fig. 4, 12) provided so as to open and close the opening portion (para. [0033] discloses “the front side door 12 is swingable between a closed position and an open position”, i.e. the side door 12 opens and closes the opening portion), wherein said vehicle-body frame member comprises a side sill (Fig. 1, 80), said side door (Fig. 4, 12) comprises a door panel portion (Fig. 4, 68 – inner panel and Fig. 1, 66 – outer panel) and a reinforcement portion (Fig. 7, 62 and 104 reproduced below) provided at a peripheral part (Fig. 7, 68C, 68B, 68CA, 68CB) of the door panel portion (Fig. 7 illustrates the peripheral parts 68CB and 68C and Fig. 1 illustrates reinforcement 62 provided near the edge or outer boundary of the door panel 68/66) such that the reinforcement portion (Fig. 1 illustrates 62 overlapping the door portion of the vehicle body frame member reproduced below) overlaps with said vehicle-body frame member in a vehicle side view (para. [0053] discloses “at least part of the reinforcement 62 overlaps with the rocker 80 as seen in a vehicle side view. More specifically, when the front side door 12 is closed, the other end portion 62B of the reinforcement 62 overlaps with the upper portion of the rocker 80”, i.e. the reinforcement portion overlaps with the rocker/sill 80 which is part of the vehicle body frame member), the peripheral part (68C, 68B, 68CA, 68CB) of said door panel portion comprises a lower- side overlapping portion (Fig. 2 and Fig. 7 illustrate the portions in which 62A, 62B and a middle portion of 62 is positioned for overlap and Fig. 7 illustrates the portions in which 104A, 104B and a middle portion of 104 is positioned for overlap) which overlaps with said side sill in the vehicle side view (para. [0053]), and said reinforcement portion is provided at three side-portions (para. [0063] discloses “the one end portion 62A of the reinforcement 62 is joined to the peripheral edge portion 68C of the side portion of the rear end of the front side door 12, and the other end portion 62B of the reinforcement 62 is joined to the peripheral edge portion 68C of the lower portion of the front side door 12” i.e. the reinforcement portion 62 is provided at the 2 described side portions and Fig. 7 illustrates the reinforcement portion also provided at the 1 additional described side portion which is the inner wall portion 68B – both instances of portion 68C and the instance of portion 68B form the claimed three sided portion) of the peripheral part of the door panel portion which are continuous and include said lower-side overlapping portion (Fig. 7).  
 
[AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    895
    745
    media_image1.png
    Greyscale




As to claim 2, Sugie et al. disclose wherein said vehicle-body frame member comprises a floor cross member (Fig. 1) provided at a position which overlaps with said side sill in the vehicle side view and extending in a vehicle width direction, and said reinforcement portion is configured to overlap with said floor cross member in the vehicle side view (Fig. 1 illustrates portion at which any side of the floor cross member will overlap with the edge of reinforcement portion 62).  
Regarding claim 6, Sugie et al. disclose wherein said side door further comprises an impact bar attached to said door panel portion and extending in a vehicle longitudinal direction, 

 Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et al. (US 2016/0152119 A1) disclose an opening portion for vehicle entry and a door panel portion with a portion that overlaps with an outside portion of a center pillar).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/September 17, 2021/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612